RX FUNDS TRUST (formerly, the American Independence Funds Trust II) (the “Trust”) SUPPLEMENT DATED FEBRUARY 5, 2016 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH DECEMBER 28, 2015) RX MAR TACTICAL MODERATE GROWTH FUND (formerly, the American Independence MAR Tactical Moderate Growth Fund) (TICKERS: MGZIX, MGZAX, MGZCX) RX MAR TACTICAL GROWTH FUND (formerly, the American Independence MAR Tactical Growth Fund) (TICKERS: MGMIX, MGMAX, MGMCX) This Supplement updates certain information provided in the original Supplements dated May 8, 2015 (which was incorporated into the July 16, 2015 supplement) and September 28, 2015, to the statutory Prospectus and Statement of Additional Information This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015, as supplemented through December 28, 2015, for the Rx Funds Trust, updates certain information in the Prospectus and SAI with respect to the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund, each a series of the Trust (the “Funds”). As announced in a supplement dated May 8, 2015 to the Funds’ Prospectus and SAI, effective May 1, 2015, the Sub-Advisory Agreement between American Independence Financial Services, LLC, which is now known as RiskX Investments, LLC (“RiskX Investments”), the Funds’ Adviser, and Cougar Global Investments, Ltd. (“Cougar Global”), the Funds’ Sub-Adviser, by its terms, and in accordance with certain provisions of the Investment Company Act of 1940, as amended (the “1940 Act”), was terminated upon the purchase of Cougar Global by Eagle Asset Management, Inc., a wholly-owned subsidiary of Raymond James Financial (the “Cougar Transaction”). In anticipation of the Cougar Transaction, the Trust’s Board of Trustees approved, in accordance with Rule 15a-4 under the 1940 Act, an interim sub-advisory agreement between the Adviser and Cougar Global, which became effective on May 1, 2015 (the “Interim Agreement”). Under Rule 15a-4, an interim agreement may have a duration of up to 150 days and any compensation earned under the interim agreement must be held in an escrow account with the fund’s custodian.
